Citation Nr: 1402027	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  06-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at an RO hearing in February 2007, and a transcript of the hearing is associated with the electronic record.  This matter was previously before the Board in May 2011, September 2012, and July 2013.  In September 2012, the Board rendered a final decision on the matter of entitlement to an increased rating for migraines.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the claim was previously before the Board in July 2013.  At that time, the Board determined a Remand was necessary to obtain the Veteran's service treatment records (STRs) located at the North Island Medical Center at the Naval Air Station in San Diego, California.  An October 2012 report of general information noted that B.G. of the North Island Medical Center reported having the Veteran's service treatment file.  He later informed VA that he could not release the STRs unless the Veteran completed a release form, DD Forms 2870 or 877.

The Board instructed the RO to contact the Veteran and provide her with DD Forms 2870 and 877 so the STRs could be released to the RO.  The Board directed the RO to request the records again using the Veteran's already-signed July 2004 authorization if the Veteran did not furnish the requested forms.  

A September 2013 report of general information indicates that the Veteran received the forms and was going to seek help completing them.  The RO did not receive the completed forms.  The evidence of record does not show that the RO also requested the records using the Veteran's July 2004 authorization thereafter, as directed.  

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claims.  Stegall v. West, 11 Vet.App. 268 (1998). 

The Board stresses again to the Veteran that her cooperation is necessary to obtain the STRs, which could be critical to her claims.  The VA's duty to assist is not a one-way street.  

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has now furnished DD Forms 2870 and 877, the RO should take appropriate action using those forms to request the records from the North Island Medical Center.  If the Veteran still has not furnished DD Forms 2870 and 877, then the RO should make the records request using the Veteran's July 2004 authorization.  The RO should fully document the results of such request for the record.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

